Citation Nr: 0101078	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV) infection.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August  1999 rating decision from the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for an HIV-related illness.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Treatment records from the University of Texas Medical Center 
indicate that the veteran was initially diagnosed as HIV 
positive in 1992.  Laboratory results show that the diagnosis 
was Western Blot confirmed in October 1993.  He contends that 
although he was not diagnosed until many years after service, 
he might have nevertheless acquired the virus during active 
service because there is lengthy time period between exposure 
to the virus and diagnosis.

In this case, the medical evidence shows that the veteran has 
tested positive for HIV and he has related such to service.  
The available service medical records are negative for a 
diagnosis of HIV.  It appears that all of the veteran's 
service medical records have not been secured, and he has not 
been afforded a VA examination in order to determine whether 
HIV can be related to active service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to secure all 
of the veteran's service medical records, 
specifically including the service 
entrance and separation examination 
reports, and any records associated with 
periods of inactive duty for training, 
not already obtained.  The RO should 
request these records, from all 
appropriate sources to include, the Army 
Reserve Personnel Center (ARPERCEN), 
National Personnel Records Center (NPRC), 
and the National Archives and Records 
Administration (NARA).  

2.  The RO should also request that the 
veteran provide information as to any 
additional records associated with HIV 
antibody testing, specifically, results 
of any tests performed prior to 1993.  

3.  The veteran should be afforded an 
appropriate examination by a specialist 
in infectious diseases, if available, 
to determine the nature and etiology of 
any HIV-related illness.  The examiner 
should review the veteran's claims 
folder including a copy of this remand.  
All necessary tests or studies should 
be performed.  After the entire claims 
folder, including service medical 
records, has been reviewed, the 
examiner should comment as to the 
whether it is at least as likely as not 
that HIV was contracted during active 
service.  All findings should be 
reported in detail, a complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set 
forth.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  

The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claim and that his 
failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




